Citation Nr: 0014590	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for a bilateral hearing loss 
from July 2, 1996?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which implemented the Board's 
December 1998 decision that service connection was warranted 
for bilateral hearing loss, and assigned a noncompensable 
evaluation, effective July 2, 1996.  The veteran perfected a 
timely appeal of this determination to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his bilateral hearing loss, the Board has 
recharacterized the issue as styled on the title page.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REMAND

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Under the new criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  Because the 
May 1998 audiological examination report, the most recent one 
of record, reflects that, at all pertinent frequencies for 
his right ear, and at three of four pertinent frequencies for 
his left ear, the veteran's pure tone thresholds were at 55 
decibels or more (it was reported as 50 decibels at 2000 
hertz), this change might have an impact on the evaluation of 
the veteran's hearing loss.  As such, on remand, the Board 
finds that a contemporaneous VA audiological evaluation would 
be helpful to the disposition of this case.  See Caffrey v. 
Brown, 9 Vet. App. 377, 381 (1994).

Further, where, as here, the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  VA, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, on remand, the RO must consider the claim pursuant to 
the both criteria during the course of the entire appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  The RO, however, has not considered 
the veteran's claim under both the former and revised 
applicable schedular criteria.  This action is necessary, in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, if the claim is again denied, the RO must 
provide notice to the veteran of the revised applicable 
schedular criteria, and afford him an opportunity to respond 
with argument/evidence.

In addition, in a December 1997 report, an audiologist from 
the Nalle Clinic indicated that the veteran had been 
receiving treatment at the ENT (ear, nose and throat) 
department of that facility since 1991.  Because there is a 
strong likelihood that these records contain medical 
pertinent evidence, including audiometic evaluations that 
might be determinative in the disposition of this claim, the 
RO must obtain them.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  Indeed, these records may be especially 
significant in this case in light of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson.  In that case, the Court held that where, as here, 
the veteran challenges the initial evaluation assigned 
immediately following the grant of service connection, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim, a practice known as "staged rating."  Id. at 126.

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
pertinent outstanding records, dated 
since July 1996, from any other facility 
or source identified by the veteran, to 
specifically include the records of his 
treatment, at the ENT Department of the 
Nalle Clinic in Charlotte, North 
Carolina.  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA audiological 
evaluation to determine the current 
severity of his bilateral hearing loss.  
It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  The report of the evaluation 
should reflect consideration of the 
veteran's pertinent medical history and 
complaints.  All pertinent clinical 
findings and tests should be performed.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence of record, in a typewritten 
report.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the veteran's claim regarding the 
propriety of the initial noncompensable 
evaluation assigned for his bilateral 
hearing loss in light of relevant 
evidence of record, and all pertinent 
legal authority, specifically to include 
that cited to in the body of this remand, 
including whether staged rating is 
appropriate in light of the Court's 
decision in Fenderson, and the revisions 
to Diagnostic Code 6100.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 

12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


